IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF          : No. 337 MAL 2015
ALAN KENNEDY-SHAFFER                   :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: ALAN                      : Order of the Commonwealth Court
KENNEDY-SHAFFER                        :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.